On May 24, 1937, while in the employ of appellant, plaintiff sustained an accidental injury to his back. He was paid compensation by the General Accident Assurance Company, the employer's insurance carrier at that time. He returned to work on June 21, 1937, but his condition became progressively worse, and finally in June, 1938, by operative procedure, the fourth and fifth lumbar vertebrae were fused. *Page 613 
In October, 1938, he had recovered to the extent that he was again able to return to work and continued to be so employed until September 14, 1939, when a second accident occurred. During this period, he performed his regular duties, but the record shows, and the department so found, that he continued to experience some difficulty with his back and that he had been instructed to request assistance whenever any heavy lifting was required. In the summer of 1939, he asked to be transferred to lighter work and this request was under consideration when the later accident occurred on September 14, 1939.
On the date last mentioned, two fellow employees dropped a shaft which struck a dolly or truck, pushing it against the back of plaintiff's legs. The blow caused him to fall backwards and his back, at the point of previous injury, struck a pipe that was lying across the dolly. He has since been totally disabled. At the time of this occurrence, the employer carried its own insurance.
Plaintiff filed a petition for further compensation based on the first accident and one for notice and adjustment of claim, based on the second accident. Both petitions were heard together, the department entering an award in favor of plaintiff and against appellant.
On this appeal in the nature of certiorari, it is not claimed that plaintiff is not entitled to receive compensation. The dispute is between the employer, who claims that the loss should be borne solely by the General Accident Assurance Company, the insurance carrier at the time of the first accident, or that they should be held jointly liable therefor.
The opinion of the department states:
"In determining the cause of plaintiff's disability, any realistic approach must consider that both *Page 614 
accidents were material factors. The first accident set up the condition which was aggravated to the point of disability by the second. The plaintiff had worked for 10 months at recognized regular employment before the second accident supplied the final touch. The two accidents were not associated in any way except that they both contributed to the same end. The first accident was not the proximate cause of the second accident which was due entirely to the operation of independent forces."
Appellant states the question involved as follows:
"The test of whether the insurer at the time of the first accident or the insurer at the time of the second accident must bear the whole loss depends upon whether the second accident causes a recurrence or an aggravation of the first injury or whether the second accident is an independent intervening cause of the disability."
From this statement, the argument proceeds on the theory that there can be no independent intervening cause of disability if the second accident results in an aggravation of a physical condition, existing as a result of a prior accident. We cannot agree with this proposition.
Numerous cases are cited, including Cook v. Charles Hoertz Son, 198 Mich. 129; Reiss v. Northway Motor Manfg. Co.,201 Mich. 90; and Cramer v. West Bay City Sugar Co., 201 Mich. 500, which, it is claimed, are in support of appellant's proposition. However, in each of these cases, the department found that the disability in question was a direct result of the prior accident. The element of an independent intervening force was not present. For example, in the Cook Case, plaintiff fell because he was obliged to use crutches as a result of the previous accident. The original disability, in other words, was the cause of the fall. Other cases of a *Page 615 
similar import are collected in 7 A.L.R. 1186 and 102 A.L.R. 790.
The case under consideration, however, does not, in our opinion, belong in this classification. The plaintiff had returned to work and was performing his regular duties when struck by and thrown across the dolly with his present total disability as a result. The previous accidental injury in no way contributed to or brought about the accident which occurred on September 14, 1939. The injury he received on that date was caused by the action of an independent intervening force, which became operative without relation to the previous injury. The case is exactly in point with Borstel's Case, 307 Mass. 24
(29 N.E. [2d] 130), where it is said:
"The later insurer must pay the compensation if there was any causal relation between the injury of September 13, 1938, and the subsequent total disability, even though the earlier injuries were also contributing causes. Evan's Case,299 Mass. 435 (13 N.E. [2d] 27); Falcione's Case, 305 Mass. 433 (26 N.E. [2d] 308). The finding of the reviewing board that such a causal relation existed must stand if there was any evidence to warrant it."
It is true that the disability resulting from the second accident might not have been as prolonged had it not been for the condition created by the first accident. However, neither the department nor this court has any method of apportioning compensation according to percentages.
The department found that the incapacity was the result of the second accident, and this finding of fact is supported by competent evidence and is binding upon us.* *Page 616 
The award is affirmed, with costs to appellees.
SHARPE, C.J., and BUSHNELL, BOYLES, NORTH, and BUTZEL, JJ., concurred with CHANDLER, J.
* See 2 Comp. Laws 1929, § 8451 (Stat. Ann. § 17.186). — REPORTER.